Citation Nr: 0736656	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-37 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for severe back injury.

2.  Entitlement to service connection for lower front teeth, 
including for the purpose of receiving VA outpatient dental 
treatment.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service in the Army from January 1956 
to December 1957 and in the Army National Guard from March 
1975 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  A back disability is not related to active service. 

2.  The veteran lost teeth numbers 25, 26, 28, and 29 as a 
result of dental trauma.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

2.  Service connection for residuals of dental trauma 
involving teeth  numbered 25, 26, 28 and 29 is warranted for 
the purpose of entitlement to VA dental treatment. 
38 U.S.C.A. §§ 1131, 1712(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2007).
R&B




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a March 2004 letter, the RO notified the veteran of the 
evidence required to substantiate his service connection 
claims, explained VA's duty to assist the veteran with the 
development of his claim and informed the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter advised the veteran to submit any relevant medical 
records in his possession.  This notice complied with the 
timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.	Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The relevant 
available post-service medical records have been obtained and 
associated with the claims file.  The Board notes that  there 
are no service medical records in the claims file and that 
the veteran's service medical records from his period of 
active duty are presumed destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  As such, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The veteran has also 
been afforded VA examinations for the claims on appeal.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claims

The veteran seeks service connection for a severe back injury 
and for injuries of the lower teeth.  He asserts that these 
injuries were caused by a training accident during his 
National Guard service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d).  
The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and 
(3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a). INACDUTRA includes duty (other than full-
time duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4) 
(2006).   Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A.  Service connection for a back injury

The veteran asserts that his back disability is related to a 
training accident that occurred during his National Guard 
duty.   

Records from the U.S. Air Force Hospital at Wurtsmith Air 
Force Base, dated in August 1975, show that the veteran was 
admitted for treatment in August 1975.  It was noted that the 
veteran was pinned between two trucks.  It was also noted 
that the trucks temporarily compressed his pelvis, and he 
apparently lost consciousness for a short period of time.  On 
physical examination of the back, it was noted that there was 
a large bruise in the area of T-7 to L-2 with no limited 
range of motion of the back.  There was a contusion-abrasion 
over the left hip area anteriorly.  The extremities disclosed 
full range of motion on all joints.

The veteran underwent a VA examination in September 2004.  
The examiner reviewed the claims file.  It was noted that the 
veteran was crushed between two trucks and was hospitalized 
for 10 days.  There was no fracture or injury sustained.  The 
examiner noted that the veteran started having pain in his 
spine later which he reported had gotten worse over the 
years.

The examiner diagnosed degenerative joint disease, 
spondylosis and spina bifida occulta of the lumbar spine.  
The examiner did not provide an opinion regarding whether the 
diagnosed disabilities are related to the injuries during 
service.  

The veteran underwent another VA examination in April 2006.  
The examiner reviewed the claims file and provided a detailed 
discussion of the veteran's medical history.  The examiner 
diagnosed spina bifida occulta with sacralization and 
pseudoarthropathy, lumbar spondylosis, thoracic and 
lumbosacral spines and superimposed diffuse idiopathic 
skeletal hyperostosis (DISH) or Baastrup's disease without 
objective clinical evidence of lower extremity radiculopathy 
or spasm.  The examiner opined that the veteran's current low 
back condition is not a result of service or any service 
injury.  The examiner noted that there was no documentary 
evidence of treatment for any back conditions through June 
2004.  The examiner stated that the more likely etiologies 
for the veteran's current back condition would include (but 
not be limited to) age, chronic deconditioning, chronic 
morbid obesity, post-service occupations or injuries, 
comorbidities and apparent congenital/ developmental 
variants.  The examiner indicated that the case was reviewed 
and discussed with an orthopedic surgeon who concurred with 
the findings.

Based on the evidence outlined above, the Board concludes 
that service connection is not warranted.  A VA examiner 
opined that the veteran's current back disability is not 
related to the injury that was noted during service, and 
there is no other medical evidence that relates a current 
back injury to the accident during service.    The evidence 
is not in relative equipoise; therefore, the veteran may not 
be afforded the benefit of the doubt.  Rather, as there is a 
preponderance of evidence against the claim; it must be 
denied.  

B.  Dental Claim

In addition to the general regulations regarding service 
connection, VA regulations provide a compensable rating for 
loss of teeth due to the loss of substance of the body or the 
maxilla or of the mandible when there is no loss of 
continuity, when the loss of masticatory surface cannot be 
restored by suitable prosthesis, and with loss of all the 
upper anterior teeth missing, with all of the lower anterior 
teeth missing, or with loss of all the upper and lower teeth 
on one side.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2007).  
It is noted that the rating only applies to bone loss through 
trauma or disease such as osteomyelitis and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are not 
disabling, and may be considered service connected solely for 
the purpose of establishing eligibility for VA outpatient 
dental treatment. 38 C.F.R. § 3.381(a) (2007).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (2007).

The following principles apply to dental conditions noted at 
entry and treated during service: Teeth noted at entry as 
non-restorable will not be service connected, regardless of 
treatment during service.  38 C.F.R. § 3.381(d)(5).  Teeth 
noted as missing at entry will not be service connected, 
regardless of treatment during service.  38 C.F.R. § 
3.381(d)(6).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service. 38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment - such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161.


In this case, there are no dental records from the veteran's 
active service.  Treatment reports from the veteran's August 
1975 hospitalization show the injuries that were noted 
included a fractured right mandibular incisor.   

The veteran had a VA dental examination in August 2004.  The 
examiner reviewed the veteran's medical history and noted 
that the veteran was crushed during service.  His lower front 
teeth were avulsed.  The examiner noted that a fixed bridge 
was fabricated to replace the veteran's missing lower front 
teeth.  The examiner indicated that the veteran had many 
fractured teeth that needed dental treatment.

On physical examination, the veteran's jaw movements were 
within normal range of motion.  There was no pain on 
palpation of any of the facial muscles of mastication.  There 
was a Class I molar occlusion.  There was a fixed bridge 
replacing the lower right central and lateral incisor teeth.  
The examiner noted that there was generalized excessive 
calculus present, but the periodontal screening and recording 
revealed no periodontal disease present.  The examiner noted 
that the veteran had a fractured upper right first premolar, 
upper left first molar, lower right second premolar and lower 
right first molar.  The examiner stated that extraction of 
the upper right first molar was needed.  The periapical 
radiographs of the lower anterior bridge revealed excessive 
calculus, but the bridge was within normal limits.  The 
examiner indicated that the panoramic radiograph revealed 
many fractured teeth but otherwise was within normal limits.  
The examiner noted no other abnormalities in the maxilla, 
mandible or palate.  The examiner opined that the veteran is 
in need of extensive dental treatment but that his current 
dental problems could not be related to the trauma he 
received on active duty.  

There is no evidence of record that the veteran's loss of 
teeth is the result of loss of substance of body of maxilla 
or mandible.  Therefore, the veteran does not have a service-
connected compensable dental disability or condition (Class 
I).  See 38 C.F.R. § 17.161(a).  As noted above, treatable 
carious teeth and replaceable missing teeth are not 
considered to be disabling conditions for compensation 
purposes.  38 C.F.R. § 3.381.  See Simington v. West, 11 Vet. 
App. 41, 44 (1998), holding that when an appellant's lost 
teeth are replaceable missing teeth the only issue is whether 
service connection for treatment purposes may be granted.
Service medical records and a VA examination report show that 
the veteran sustained dental trauma to the lower front teeth 
during service.  Therefore, service connection for dental 
trauma of teeth numbered 25, 26, 28, and 29 is warranted for 
the purpose of obtaining VA outpatient dental treatment.


ORDER

Service connection for severe back injury is denied.

Service connection for dental trauma of teeth numbered 25, 
26, 28, and 29, for the purpose of obtaining outpatient 
dental treatment, is granted.   



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


